Fourth Court of Appeals
                                San Antonio, Texas
                                       July 12, 2018

                                    No. 04-18-00156-CV

                           MMM 410 BAR AND GRILL, LLC,
                                    Appellant

                                             v.

       Jose FONG, Ericka Fong, Loop 410 Development, LTD Co., and EFJFM, LLC,
                                      Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI01524
                      Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
       Appellant’s motion for extension of time is GRANTED. Appellant’s brief was filed July
9, 2018.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court